  Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 1 of 40




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

          v.                              19 Cr. 561 (LAP); 11 Civ. 691 (LAK)
STEVEN DONZIGER,

                      Defendant.



    MEMORANDUM OF LAW OF THE UNITED STATES OF AMERICA IN
   OPPOSITION TO THE DEFENDANT’S RENEWED MOTION TO DISMISS




                                      Rita M. Glavin
                                      Brian P. Maloney
                                      Sareen K. Armani

                                      Special Prosecutors on behalf of the
                                      United States
      Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 2 of 40




                                                   TABLE OF CONTENTS

PRELIMINARY STATEMENT ................................................................................................... 2
BACKGROUND ........................................................................................................................... 2
          A.         Counts One, Two and Three: Pertinent Orders and Proceedings .......................... 2
                     1.         The May 17, 2018 Order Directing Full Compliance with “Money
                                Judgment Discovery” Requests by June 15, 2018 ..................................... 4
                     2.         The July 23, 2018 Order Directing Full Compliance with the
                                Paragraph 5 Compliance Discovery Requests ......................................... 10
                     3.         The October 18, 2018 Order Again Directing Compliance with
                                Discovery, Directing Imaging and Examination of Donziger’s
                                Devices, and Finding Privilege Waiver ................................................... 12
                     4.         The March 5, 2019 Forensic Protocol Order ........................................... 15
                     5.         Contempt Findings, Coercive Fines, and June 11, 2019 Passport
                                Order ........................................................................................................ 16
          B.         The Criminal Contempt Charges and First Pretrial Motion to Dismiss the
                     Charges ................................................................................................................ 20
          C.         The Instant Defense Motion to Dismiss............................................................... 23
ARGUMENT ............................................................................................................................... 24
          I.         DONZIGER’S RENEWED MOTION TO DISMISS SHOULD BE DENIED.. 24
          A.         A Party’s Continuing Refusal to Obey a District Court Order That Has Not
                     Been Stayed, Modified or Vacated, Subjects That Party to Criminal
                     Contempt Regardless of Whether Appellate Review of the Order is
                     Pending ................................................................................................................ 24
                     1.         Production Orders Are Not “Unique” Under the Law ............................. 26
          B.         Donziger Did Not “Seek Appeal at Every Opportunity” ..................................... 30
CONCLUSION ............................................................................................................................ 35




                                                                       i
      Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 3 of 40




                                               TABLE OF AUTHORITIES

                                                                CASES
Alexander v. United States,
   201 U.S. 117 (1904) ............................................................................................... 26, 27, 28, 29

Cobbledick v. United States,
  309 U.S. 323 (1940) ..................................................................................................... 26, 27, 28

Dinler v. City of N.Y. (In re City of N.Y.),
   607 F.3d 923 (2d Cir. 2010)......................................................................................... 25, 28, 32

Gompers v. Bucks Stove & Range Co.,
  221 U.S. 418 (1911) ................................................................................................................. 25

In re Chevron Corp.,
   749 F. Supp. 2d 170 (S.D.N.Y. 2010)...................................................................................... 13

In re Holloway,
   995 F.2d 1080 (D.C. Cir. 1993) ............................................................................................... 23

In re Levine,
   27 F.3d 594 (D.C. Cir. 1994) ................................................................................................... 23

In re Weiss,
   703 F.2d 653 (2d Cir. 1983)........................................................................................... 1, 25, 28

In re Williams,
   509 F.2d 949 (2d Cir. 1975) ..................................................................................................... 28

Int'l Union v. Bagwell,
    512 U.S. 821 (1994) ................................................................................................................. 25

JP Morgan Chase Bank v. Altos Hornos de Mex., S.A. de C.V.,
   412 F.3d 418 (2d Cir. 2005)..................................................................................................... 33

Kaufman v. Edelstein,
  539 F.2d 811 (2d Cir. 1976)..................................................................................................... 25

Lago Agrio Plaintiffs v. Chevron Corp.,
  409 Fed. App’x 393 (2d Cir. 2010).......................................................................................... 13

Maness v. Meyers,
  419 U.S. 449 (1975) ................................................................................................. 1, 24, 26, 28




                                                                     ii
      Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 4 of 40




Nat'l Super Spuds, Inc. v. N.Y. Mercantile Exch.,
  591 F. 2d 174 (2d Cir. 1979).................................................................................................... 25

Nilva v. United States,
   352 U.S. 385 (1957) ................................................................................................................. 27

Pac. Union Conference of Seventh-Day Adventists v. Marshall,
  434 U.S. 1305 (1977) ............................................................................................................... 32

Shillitani v. United States,
   384 U.S. 364 (1966) ................................................................................................................. 25

Shovah v. Roman Catholic Diocese of Albany (In re Roman Catholic Diocese of
  Albany),
  745 F.3d 30 (2d Cir. 2014)....................................................................................................... 32

United States v. Crawford (In re Criminal Contempt Proceedings Against Crawford),
  329 F.3d 131, 138-39 (2d Cir. 2003) ....................................................................................... 26

United States v. Cutler,
  58 F.3d 825 (2d Cir. 1995)........................................................................................... 22, 26, 29

United States v. Cutler,
  815 F. Supp. 599 (E.D.N.Y. 1993) .......................................................................................... 22

United States v. Marshall,
  371 F.3d 42 (2d Cir. 2004)....................................................................................................... 28

United States v. Remini,
  967 F.2d 754 (2d Cir. 1992)..................................................................................................... 27

United States v. Ryan,
  402 U.S. 530 (1971) ........................................................................................................... 26, 28

United States v. United Mine Workers,
  330 U.S. 258 (1947) ..................................................................................................... 25, 26, 28

United States v. Victoria-21,
  3 F.3d 571 (2d Cir. 1993)......................................................................................................... 32

Young v. United States ex rel. Vuitton,
  481 U.S. 787 (1987) ................................................................................................................. 22




                                                                    iii
      Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 5 of 40




                                               STATUTORY AUTHORITIES
18 U.S.C. § 401(1) .................................................................................................................. 28, 29

18 U.S.C. § 401(3) .................................................................................................................. 21, 29

                                                RULES AND REGULATIONS
S.D.N.Y. Civ. R. 26.2 ............................................................................................................. 13, 32

Fed. R. Civ. P. 26(b)(5)........................................................................................................... 13, 32

Fed. R. Civ. P. 62(c) ..................................................................................................................... 10




                                                                     iv
    Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 6 of 40




                                 PRELIMINARY STATEMENT

               Defendant Steven Donziger moves to dismiss—for the second time—three counts

of the July 31, 2019 Order to Show Cause charging him with criminal contempt based on

Donziger’s pattern of deliberate and continuing disobedience of court orders that were not stayed

and remain in full force and effect to this day. The motion is meritless and should be denied, just

as the Court denied the defendant’s first motion for dismissal on May 7, 2020 (Dkt. 68).

               In this newest motion to dismiss, Donziger argues a legal theory—i.e., that “those

who risk contempt to seek appellate relief risk only civil contempt for purposes of appeal and while

the appeal is pending,” Dkt. 225-1 at 5—that is directly contradicted by controlling U.S. Supreme

Court and Second Circuit caselaw. See, e.g., Maness v. Meyers, 419 U.S. 449, 458 (1975) (“If a

person to whom a court directs an order believes that order is incorrect the remedy is to appeal,

but, absent a stay, he must promptly comply with the order pending appeal. Persons who make

private determinations of the law and refuse to obey an order generally risk criminal contempt

even if the order is ultimately ruled incorrect.”); In re Weiss, 703 F.2d 653, 664 (2d Cir. 1983)

(Courts “may impose criminal contempt sanctions, or civil contempt sanctions, or both” in

response to a party’s willful refusal to obey a court order, and “the determination of the appropriate

response is committed largely to the court’s discretion.”). Donziger’s contention that he can

continue to intentionally disobey court orders that have not been stayed or modified by the District

Court or the Circuit without risk of criminal contempt charges is wrong.

               In addition to arguing a legal theory that is wrong, Donziger also puts forth factual

assertions that are not true in an effort to support his erroneous legal theory. Specifically, Donziger

claims that “at every moment from which appellate relief could theoretically be sought, Mr.

Donziger sought it” and that his appeal from the Court’s May 23, 2019 contempt findings

“challenged the Forensic Protocol, inasmuch as it challenged the entire discovery process –


                                                  1
    Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 7 of 40




concluding with the Forensic Protocol and Mr. Donziger’s refusal to cooperate with it – which was

authorized as a result of Chevron’s specious contempt allegation.” Dkt. 225-1 at 11. The evidence

at trial will be that: (1) Donziger never sought a stay from the Second Circuit of any of the orders

at issue, despite being on notice that he must comply absent a stay; (2) Donziger never sought the

available appellate option of a writ of mandamus with respect to the discovery production orders

and March 5, 2019 Forensic Inspection Protocol for which he complained that compliance would

cause disclosure of privileged and constitutionally-protected information; and (3) Donziger did not

challenge the March 5, 2019 Forensic Inspection Protocol order on appeal nor did he challenge the

June 11, 2019 passport order on appeal.

               The defendant’s motion to dismiss is wrong on both the law and the facts and should

be denied.

                                        BACKGROUND

               The defense’s latest motion to dismiss challenges Counts One through Three of

the July 31, 2019 Order to Show Cause, which were charged after Donziger’s willful

disobedience of numerous court orders issued during post-judgment discovery proceedings

between March 2018 and July 2019. The defendant’s recitation of the factual background

regarding the proceedings relating to Counts One through Three, however, omits material facts

and contains inaccuracies. Accordingly, set forth below is a summary of what the Special

Prosecutors expect to prove at trial regarding the facts, proceedings and orders relating to Counts

One through Three.

A      Counts One, Two and Three: Pertinent Orders and Proceedings

               After Donziger exhausted his appeals from the March 4, 2014 judgment against

him and others in the underlying civil action Chevron Corporation v. Donziger et al., 11 Civ.

691. Civ. Dkt. 1875 (the “RICO Judgment”), the parties engaged in litigation concerning the


                                                 2
     Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 8 of 40




amount of costs to be taxed on Donziger as the losing party to the underlying civil case. On

February 28, 2018, the U.S. District Court Judge Lewis A. Kaplan issued a supplemental money

judgment in Chevron’s favor and against Donziger and other defendants in the Civil Case of

$813,602.71 (the “Money Judgment”). Civ. Dkt. 1962.1 Donziger noticed an appeal of the

Money Judgment, Civ. Dkt. 1972, but never posted a supersedeas bond to stay execution of the

Money Judgment.

               Following issuance of the Money Judgment, Chevron engaged in post-judgment

discovery of Donziger and various third parties on the issues of: (1) identifying assets to enforce

the Money Judgment against Donziger; and (2) Donziger’s compliance with the RICO Judgment,

after Chevron obtained evidence that Donziger had been seeking to sell interests in the

Ecuadorian Judgment in violation of the RICO Judgment’s prohibition against him taking any

acts to monetize or profit from that judgment. See Civ. Dkts. 1966, 1968, 1987. Chevron had

moved on March 19, 2018 to hold Donziger in contempt for, among other things, violating the

RICO Judgment’s paragraph five prohibition against “undertaking any acts to monetize or profit

from the Judgment. . . including without limitation by selling, assigning, pledging, transferring or

encumbering any interest therein” after Chevron obtained evidence that Donziger solicited an




 1
        The original level of costs imposed by the Clerk of Court on Donziger was $944,463.85,
 which included fees and expenses of special masters appointed to monitor discovery in the
 underlying civil case in the amount of $872,387.63. Civ. Dkt. 1928. Judge Kaplan reduced this
 figure by apportioning 85% of those special master costs, or $741,526.49, on Donziger and his
 co-defendants. Judge Kaplan adopted this apportionment of the special masters’ costs based on
 the special masters’ recommendation owing to “the parties’ – most often, defendants’ –
 obstructive behavior in connection with scheduling, frivolous and repetitious assertions of
 privilege, and unwillingness to accept prior rulings.” Civ. Dkt. 1963 at 42; see id at 43-44
 (citing Donziger’s “stubborn insistence on relitigating prior final rulings” and his “staggeringly
 uncooperative” behavior during discovery, in concluding that “defendants’ behavior was
 responsible for most, but not all, of the many hours spent [by the special masters] supervising
 the litigation”).


                                                 3
    Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 9 of 40




investment from New York City hedge fund Elliott Management in exchange for an interest in

proceeds from enforcement from the Ecuadorian judgment. Civ. Dkt. 1875 at 3. However,

Chevron wanted further discovery on the issue of Donziger’s compliance with the RICO

Judgment. Civ. Dkt. 1966 at 16 (“In light of the already-established violations of the [RICO]

Judgment and indications that other violations likely exist, post-judgment discovery is necessary

to uncover the full extent of Donziger and his co-conspirators’ ongoing violations of this Court’s

order.”).

               On April 16, 2018, Chevron served Donziger with an information subpoena,

requests for production of documents, and a deposition notice. See Civ. Dkts. 1989, 1989-1. On

April 30, 2018, Donziger served blanket objections and responses to Chevron’s requests. See

Civ. Dkt. 1989-2. Donziger asserted eight general objections to Chevron’s discovery requests,

including that discovery was “not appropriate” because the Money Judgment was on appeal and

the requests were burdensome, overbroad and irrelevant. Civ. Dkt. 1989-2 at 1. Rather than

responding to the discovery requests regarding his assets, Donziger represented that “my

financial situation is not much more complicated than that of an average household” and

proposed that instead of responding to Chevron’s discovery requests about his specific assets he

would provide a “short summary of my financial condition and assets, backed up by supporting

documents.” See Civ. Dkt. 1989-2 at Obj. G2. Donziger did not object to Chevron’s discovery

requests on First Amendment grounds.

       1.      The May 17, 2018 Order Directing Full Compliance with “Money Judgment
               Discovery” Requests by June 15, 2018

               Following meet and confer teleconferences, on May 4, 2018, Chevron moved to

compel Donziger to respond to its post-judgment discovery requests. Civ. Dkt. 1989. After

briefing on the motion to compel, which included Donziger’s opposition to the requested



                                                4
   Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 10 of 40




discovery, on May 17, 2018, Judge Kaplan divided Chevron’s April 16, 2018 discovery requests

into two categories: (1) “Money Judgment Discovery” requests directed at “identifying assets

with respect to which the [RICO] judgment may be enforced and related matters” as modified by

the Court’s order, and (2) “Paragraph 5 Compliance Discovery” requests concerning compliance

with paragraph 5 of the RICO Judgment. See Civ. Dkt. 2009 at 1 n.1-2. Judge Kaplan directed

Donziger to “comply fully with all of the Money Judgment Discovery Requests, as modified by

this order,” by June 15, 2018. Id. at 3 (ordering Donziger to fully respond to Chevron’s April 16,

2018 document requests 1 through 17, 19, 23 through 28 and 30, and information subpoena

request paragraphs 1-20 and 26-31, as modified or limited by the court’s order). Judge Kaplan

determined that Donziger’s discovery objections were largely unsubstantiated and/or without

merit. Id. at 2. Judge Kaplan specifically found Donziger’s argument that Chevron should not

be permitted to conduct discovery for the purposes of enforcing the Money Judgment to be

“frivolous,” given that Donziger chose not to post a supersedeas bond nor attempted to

demonstrate that a stay of execution on the Money Judgment with a bond should be granted as a

matter of discretion. Id. at 2. Judge Kaplan ruled that discovery for purposes of enforcing the

Money Judgment was “entirely appropriate.” Id. Judge Kaplan also directed Donziger to appear

and testify at a deposition pursuant to Chevron’s April 16, 2018 subpoena. Id. at 3.

               In that same May 17, 2018 order, Judge Kaplan found that Chevron was entitled

to conduct appropriate Paragraph 5 Compliance Discovery, but deferred ruling on the specific

discovery requests that constituted Paragraph 5 Compliance Discovery until after a hearing on

the Elliott Management matter—which was a subject of Chevron’s pending March 19, 2018

contempt motion. Id. at 2-3. (“The Court defers decision with respect to the Paragraph 5

Compliance Discovery.”).




                                                5
   Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 11 of 40




                  On May 25, 2018, Chevron moved among other things for the Court to require

Donziger to respond by June 15, 2018 to the Paragraph 5 Compliance Discovery requests in

advance of a June 2018 evidentiary hearing on the pending contempt motion regarding

Donziger’s violation of paragraph five of the RICO Judgment by soliciting an investment from

Elliott Management. Civ. Dkt. 2016 at 1. By memo-endorsed order dated May 29, 2018, the

Court informed the parties it was reserving decision on the Paragraph 5 Compliance Discovery

requests and asked for any response from Donziger to Chevron’s request by May 30, 2018. Civ.

Dkt. 2017.

                  Donziger did not submit any response to Chevron’s May 25 letter motion on May

30. Instead, on May 31, 2018, Donziger moved to dismiss Chevron’s pending application to

hold him in contempt for taking actions to profit from the Ecuadorian Judgment in violation of

paragraph five of the RICO Judgment. Civ. Dkt. 2018 at 12 (asserting, among other things, the

pending contempt motion “lacks any factual content suggesting the involvement of the specific

interests of Mr. Donziger” and others). Chevron, in its June 1, 2018 response to Donziger’s May

31 motion, noted that “Donziger failed to challenge Chevron’s entitlement to ‘Paragraph 5

Compliance Discovery’ by this Court’s deadline of May 30 or in his untimely motion.” Civ.

Dkt. 2019 at 1.

                  On June 1, 2018, the Court ruled on Chevron’s May 25 letter motion seeking

Paragraph 5 Compliance Discovery. Civ. Dkt. 2020. The Court permitted limited Paragraph 5

Compliance Discovery in advance of a June 28, 2018 evidentiary hearing:

                  The Donziger Defendants, on or before June 15, 2018, shall produce
                  the documents requested by Request Nos. 21, 22 and 29 of
                  Chevron’s First Set of Requests for Production of Documents in Aid
                  of the Supplemental Judgment (the “RFP”) and answer fully Items
                  21, 22, 23 and 25 of Chevron’s First Information Subpoena in Aid
                  of the Supplemental Judgment (the “Information Subpoena”). As



                                                  6
     Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 12 of 40




               this order is intended only to assist in preparation for the hearing
               now scheduled for June 28, 2018 the Donziger Defendants are
               required to comply with these requests and items only to the extent
               of producing documents and providing information bearing on the
               attempt to obtain funds from Elliott Management Company
               (“Elliott”), any affiliates of Elliott, and/or any funds managed by
               Elliott or its affiliates (collectively, the “Elliott Group”).

               The Court continues to reserve judgment as to whether and when to
               require compliance with these and other parts of the RFP and the
               Information Subpoena that were defined in its May 17, 2018 order
               as Paragraph 5 Compliance Discovery that seek discovery with
               respect to matters and entities other than the attempt to obtain
               funding from the Elliott Group.

Civ. Dkt. 2020 at 2.2


 2
       The defendant’s motion to dismiss is factually incorrect in its contention that Judge
 Kaplan’s June 1, 2018 order directing some compliance by Donziger with the Paragraph 5
 Compliance Discovery requests somehow reversed or modified the May 17, 2018 Order
 directing full compliance with the Money Judgment Discovery Requests by June 15, 2018. See
 Trivedi Decl. at ¶¶ 23-24. Specially, the defense declaration in support of the dismissal motion
 asserts that Judge Kaplan’s June 1, 2018 order “thus ordered full compliance with a very small
 subset of Chevron’s First Set of Requests for Production and First Information Subpoena
 (which the Court had ordered full compliance with on May 17, 2018)—demanding compliance
 with only Requests Nos. 21, 22 and 29, and Items 21, 22, 23 and 25.” Id. at ¶ 23 (emphasis in
 original). Nothing about Judge Kaplan’s June 1, 2018 order modified or limited the May 17,
 2018 order directing full compliance with the Money Judgment Discovery requests by June 15,
 2018.

       Indeed, paragraph 24 of the defense declaration curiously omits critical language from
 Judge Kaplan’s June 1, 2018 order that made it very clear that the order applied only to
 Paragraph 5 Compliance Discovery requests, not the Money Judgment Discovery Requests.
 The defense declaration at paragraph 24 states that in the June 1, 2018 order: “The Court
 reserved judgment as to whether and when to request compliance with ‘these and other parts of
 the [Requests] that were defined in its May 17, 2018 order.” Trivedi Decl. ¶ 24 (purportedly
 quoting from the June 1, 2018 order at Dkt. 2020). The full sentence of the June 1, 2018
 order—the sentence that the defense purportedly quoted from—reads in full as follows:

               The Court continues to reserve judgment as to whether and when to
               require compliance with these and other parts of the RFP and the
               Information Subpoena that were defined in its May 17, 2018 order
               as Paragraph 5 Compliance Discovery that seek discovery with
               respect to matters and entities other than the attempt to obtain
               funding from the Elliott Group.


                                                7
   Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 13 of 40




               On June 15, 2018, Donziger did not fully comply with the Money Judgment

Discovery requests directed by the District Court’s May 17 order. Instead, on June 15 Donziger

moved the District Court for a protective order, on First Amendment freedom of association

grounds, seeking an order

               precluding any discovery in these post-judgment proceedings
               (including discovery sought from third-parties) that would tend to
               reveal the identity of any funder or other material supporter of the
               Ecuador Litigation and/or the internal operational, organizational,
               administrative, or financial management practices of the teams of
               individuals and organizations that directly and indirectly oppose
               Chevron in the Ecuador Litigation . . . and/or more broadly engage
               in Ecuador Litigation-related advocacy. . . .

Civ. Dkt. 2026 at 2. Also on that same day, Donziger served Chevron with supplemental

objections and responses to the outstanding April 16, 2018 discovery requests with which the

District Court had already directed to Donziger to comply, and added his new First Amendment

objection, contending that “the forced production of many of these materials in this context

would violate First Amendment associational rights of me and others.” Civ. Dkt. 2138-3 at 3

(Obj. & Resp. at Obj. G9). Four days later, on June 19, 2018, Donziger moved the District Court

for an emergency stay of some discovery while his motion for a protective order was pending.

Civ. Dkt. 2028.

               On June 25, 2018, Judge Kaplan denied Donziger’s motions for dismissal of

Chevron’s pending contempt motion (Civ. Dkt. 2018), a protective order (Civ. Dkt. 2026), and

an emergency stay (Civ. Dkt. 2028). Civ. Dkt. 2037. In a June 27, 2018 opinion, Judge Kaplan




Dkt. 2020 at 2 (emphasis added). The June 1, 2018 order in no way modified Donziger’s
outstanding obligation to fully comply with the Money Judgment Discovery requests by June 15,
2018. The June 1, 2018 order addressed only the Paragraph 5 Compliance Discovery, and
required production of some of that discovery by June 15—in addition to the production of the
Money Judgment Discovery that the District Court already directed Donziger to produce.


                                                8
   Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 14 of 40




explained his reasoning for denying Donziger’s motions, including the lack of merit of

Donziger’s First Amendment argument to prevent discovery over large categories of

information. Civ. Dkt. 2045. On the same day that Judge Kaplan denied Donziger’s motions—

June 25—Donziger was deposed by Chevron as directed by Judge Kaplan’s May 17, 2018

discovery order. During that deposition, in response to a question about the volume of

documents he was withholding, Donziger stated: “Well, it is a few hundred pages, but if Judge

Kaplan were to order me to produce everything that you are asking for, it obviously would be a

lot more than that.” Civ. Dkt. 2114-1 at Tr. 47:16-22. On this same issue, Donziger stated: “I do

know that some of the documents, many of the documents are being withheld on First

Amendment grounds.” Id. at 49:16-18. When asked about whether he intended to produce a

privilege log for documents he withheld as privileged, Donziger stated:

               I think with regard to my documents, I could provide a log, but I
               think a lot of them are being withheld not on privilege grounds but
               on First Amendment grounds. But, you know, I described what I’m
               withholding to some degree today and I’m ready to produce more if
               I need to. I don’t want to because, again, I think it intrudes on my
               constitutional right. So I will produce more documents if I have to.

Id. at 232:11-21. Donziger acknowledged that he had not provided a privilege log for documents

he was withholding on the basis of privilege. Id. at 48:17:22.

               On June 28, 2018, Donziger filed a notice of appeal of June Kaplan’s June 25,

2018 order (Civ. Dkt. 2037) and accompanying June 27, 2018 opinion (Civ. Dkt. 2045). Civ.

Dkt. 2049. The notice of appeal was filed deficiently. Donziger subsequently filed another

notice of appeal on July 26, 2018 from Judge Kaplan’s June 27, 2018 opinion (Civ. Dkt. 2045)

and from a July 23, 2018 order (Civ. Dkt. 2056). Civ. Dkt. 2060; see 2d Cir. Dkt. 18-2191. But

Donziger strategically chose not to seek a stay in the Circuit of either the May 17 or June 1




                                                 9
    Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 15 of 40




discovery orders, or the post-judgment proceedings at issue in the June 25 ruling while his appeal

was pending.

       2.      The July 23, 2018 Order Directing Full Compliance with the Paragraph 5
               Compliance Discovery Requests

               On July 23, 2018, Judge Kaplan directed Donziger to comply with the Paragraph

5 Compliance Discovery by August 15, 2018 and: (1) produce to Chevron all documents

described in the requests 18, 21, 22 and 29 of Chevron’s April 16, 2018 document production

request; and (2) serve Chevron with full and complete answers to paragraphs 21 through 25 of

Chevron’s information subpoena. See Civ. Dkt. 2056. On July 26, 2018, Donziger noticed an

appeal from Judge Kaplan’s July 23, 2018 discovery order, along with the June 27, 2018 opinion

(Civ. Dkts. 2045, 2056). Civ. Dkt. 2060; see 2d Cir. No. 18-2191. On August 13, 2018,

Donziger sought a stay from the District Court of all discovery pending resolution of his appeal

to the Circuit, arguing among other things that “the Court’s refusal to offer protective and/or

injunctive relief necessary to protect the associational rights of myself and others under the First

Amendment is unconstitutional,” “the discovery would inflict harm that would be effectively

unreviewable on appeal and imperil a substantial public interest,” he has a “strong likelihood of

success on the appeal,” and “the possibility of success required is less still in light of [] severe

irreparable injury threatened…” Civ. Dkt. 2067 at 1-3. Donziger argued that he had met all the

requirements for a stay under Fed. R. Civ. Pro. 62(c).

               While Donziger’s motion for a stay was pending, on August 16, 2018, Chevron

moved to compel Donziger to respond to all post-judgment discovery requests as previously

directed by the District Court on May 17 and July 23. Civ. Dkt. 2073. Chevron argued that

Donziger was in “blatant violation of multiple discovery orders” and cited, among other things:

in response to more than 30 requests, Donziger produced “a mere 22 pages worth of documents –



                                                  10
   Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 16 of 40




relying on previously overruled scope and First Amendment objections, unsubstantiated

privilege claims, and a supposed lack of resources”; Donziger’s refusal to “answer dozens of

questions at his June 25 deposition”; Donziger’s failure to disclose a bank account “from which

hundreds of thousands of dollars were paid to him and to his co-conspirators”; Donziger’s

admission to having withheld “a few hundred pages” of responsive documents on the basis of

previously rejected First Amendment objections; and Donziger’s failure to conduct even the

most basic document searches. Civ. Dkt. 2073 at 1-3.

                To the extent Donziger was relying on unspecified privilege claims to avoid

production, Chevron argued that Donziger’s failure to produce a privilege log waived privilege.

Id. Finally, Chevron requested that the District Court direct Donziger to present his electronic

devices for imaging, with the images to be lodged with the District Court. Id. at 3. In response,

on August 21, 2018, Donziger filed an “Opposition to Chevron’s Latest Motion to Compel and

Reiterated Motion to Stay,” requesting that Chevron’s motion to compel be denied or held in

abeyance pending his appeal. Civ. Dkt. 2077. On the issue of privilege, Donziger did not dispute

that he had not produced a privilege log. He stated that he “noted privilege claims as

appropriate,” and that “[w]hile we have not yet reached a stage where specific claims of privilege

are necessary. . .undersigned maintains and preserves all applicable claims of privilege and

protection. . . ” Id. at 3. Donziger maintained that Chevron’s request for forensic images of his

devices was unreasonable and intrusive, and asserted that he had not and will not destroy or fail

to maintain any records as required by the preservation order. Id. at 4.

               On September 25, 2018, Judge Kaplan denied Donziger’s August 16 motion for a

stay of all discovery pending appeal. Civ. Dkt. 2088. Judge Kaplan made clear that the post-

judgment discovery at issue was aimed at: (a) “discovering assets to satisfy the outstanding




                                                11
   Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 17 of 40




money judgment in Chevron’s favor against Donziger;” (b) “determining the sources of his

income so that it may be applied to satisfaction;” and (c) determining whether Donziger has

complied with injunctive and other provisions of the judgment.” Id. at 2. On the issue of the

Money Judgment Discovery, the District Court observed that Donziger had “neither posted a

supersedeas bond nor applied for a stay of enforcement on any other basis” and “[t]he judgment

creditor has every right to seek to collect on that judgment notwithstanding the pendency of the

appeal and to conduct discovery for the purpose of doing so.” Id. As for the First Amendment

constitutional claims, the District Court again rejected Donziger’s arguments, found that his

claims of “irreparable injury are unsubstantiated,” and that “allowing [Donziger] to continue to

prevent enforcement of the money judgment against him and to frustrate efforts to determine

whether he is violating the injunction against him threaten Chevron with irreparable injury.” Id.

at 3. Following this ruling, Donziger sought no stay in the Second Circuit of the discovery

production orders or the post-judgment proceedings. The evidence at trial will be that Donziger

continued to withhold documents on First Amendment grounds, despite having no stay of the

orders.

          3.   The October 18, 2018 Order Again Directing Compliance with Discovery,
               Directing Imaging and Examination of Donziger’s Devices, and Finding Privilege
               Waiver

               On October 18, 2018, Judge Kaplan granted Chevron’s August 16 motion to

compel. Civ. Dkt. 2108. Judge Kaplan specifically noted that the July 23, 2018 order directing

Donziger to respond to certain discovery requests by August 15, 2018 remains in effect and has

not been stayed, and that Donziger must comply with that order “in each and every respect on

pain of contempt.” Id. Judge Kaplan observed that, given “Donziger’s stonewalling of post-

judgment discovery and the other circumstances” described in the motion to compel, it was




                                                12
      Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 18 of 40




“appropriate that Donziger’s electronic devices be imaged and examined for any responsive

documents that Donziger has not thus far produced under appropriate safeguards of the interests

of all parties.” Id. at 2. Judge Kaplan directed the parties to confer and come up with an

agreement by October 26, 2018—if possible—regarding a third party who would take custody of

Donziger’s devices for imaging. Id.

                With respect to Chevron’s argument that Donziger had waived privilege for

failure to produce a privilege log, Judge Kaplan agreed. Judge Kaplan ruled that Donziger’s

failure to provide a privilege log in compliance with Fed. R. Civ. P. 26(b)(5) and S.D.N.Y. Civ.

R. 26.2 resulted in a waiver or forfeiture of any privilege claim to responsive documents and

information that otherwise might have applied,3 and further directed Donziger to “comply fully

with the outstanding discovery requests forthwith without withholding any responsive documents

or information on privilege grounds.” Id. at 2. Donziger did not seek a stay of this order or any

appellate relief.

                On October 25, 2018, in a letter docketed as a “Letter Motion to Expedite,”

Donziger informed Judge Kaplan that he would not comply with the October 18 order because it

would allow Chevron to gain access to “[his] confidential, privileged and protected documents,

without any legitimate basis,” and invited Judge Kaplan to hold him in contempt. Civ. Dkt. 2118.

Donziger once again raised his First Amendment objection to the post-judgment discovery,

which the Court had already rejected in its June 27, 2018 opinion and again in the September 25,




  3
        In finding the privilege waiver, Judge Kaplan specifically noted: (1) Donziger had
 previously ignored those rules in the Chevron litigation and it resulted in a privilege waiver, see
 e.g., In re Chevron Corp., 749 F. Supp. 2d 170 (S.D.N.Y. 2010), aff’d sub nom. Lago Agrio
 Plaintiffs v. Chevron Corp., 409 Fed. App’x 393 (2d Cir. 2010); and (2) Donziger still failed to
 comply with those rules after being on put on notice in Chevron’s August 16 motion to compel
 that Chevron was asserting that Donziger’s failure to provide a log should result in a waiver. Id.


                                                13
   Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 19 of 40




2018 stay denial. Id. at 3 n.1. Donziger characterized “Chevron’s massive and growing

discovery campaign” as “illegitimate.” Id. Donziger claimed—without any mention of the

pending Money Judgment Discovery requests that he had not fully complied with—that

Chevron’s post-judgment discovery “has zero basis to proceed if there is no colorable contempt

case against [him].” Id. at 2-3. Donziger asked Judge Kaplan to rule on Chevron’s pending

March 19, 2018 contempt motion related to Donziger’s litigation finance efforts concerning

Elliott Management so that Donziger could seek appellate review in the event Judge Kaplan

found him in contempt of the RICO judgment for his activities. Id. at 3. In a subsequent

November 8, 2018 filing, Donziger informed Judge Kaplan that “I intend to openly and ethically

refuse to comply with any production order and to take an immediate appeal of any resulting

contempt finding the Court issues against me,” if the Court does not rule on Chevron’s original

March 19 contempt motion regarding Donziger’s litigation finance efforts and “continues to

refuse to allow me to assert any privilege whatsoever.” Civ. Dkt. 2131 at 2.

               In a November 26, 2018 memo-endorsed order, Judge Kaplan stated:

               Donziger’s letter motion overlooks or ignores so much that already
               is of record in prior decisions by this Court and elsewhere that no
               purpose would be served by a point-by-point refutation, the
               preparation of which could serve only to delay that which he seeks
               to have expedited. It suffices to say that the contempt motions now
               before the Court will be decided in due course, bearing in mind that
               this is not the only case on the Court’s docket.

Civ. Dkt. 2133.

               On January 8, 2019, the parties appeared before the District Court to address the

issue of a protocol for the imaging and examination of Donziger’s devices for responsive

documents. During that conference, Donziger again argued that he had a “foundational

objection” to the protocol and asked the District Court to “hold off” on the protocol. Civ. Dkt.




                                                14
    Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 20 of 40




2149 at 10-11. Donziger claimed, once again, that there was “no legitimate basis for discovery”

because “there’s no legitimate basis for which to find me in contempt.” Id. at 12. Judge Kaplan

stated: “The foundational objection I have ruled against. They have a right to conduct

appropriate discovery as far as I’m concerned. I know you have an appeal pending in the Second

Circuit. I know their brief is due sometime in March. That’s the way goes. You don’t have a

stay.” Id. at 13-14.

       4.      The March 5, 2019 Forensic Protocol Order

               On March 5, 2019, Judge Kaplan issued a Forensic Inspection Protocol Order

(“Protocol”) to govern the collection, imaging and examination of Donziger’s electronically

stored information for information responsive to the outstanding post-judgment discovery

requests. Civ. Dkt. 2172. The Protocol, at paragraph four, directed Donziger to provide by March

8, 2019 to a court-appointed Neutral Forensic Expert and to Chevron’s Forensic Expert a sworn

list of all devices Donziger “has used to access or store information or for communication since

March 4, 2012,” as well as any electronic communication accounts or document management or

messaging services he had used since that same date. Civ. Dkt. 2172 ¶ 4. The Protocol, at

paragraph five, directed Donziger to surrender to the Neutral Forensic Expert on March 18, 2019

at 12:00 p.m. all of his devices so that the Neutral Forensic Expert could image them. Id. ¶ 5.

Donziger did not seek a stay of this order nor any other appellate relief such as a petition for writ

of mandamus.

               Donziger did not comply with the directives of paragraphs four and five of the

Protocol. Donziger made clear in a March 11, 2019 email to the Neutral Forensic Expert that he

had no intention of complying with the Protocol: “I will voluntarily go into civil contempt of the

legally unfounded orders in order to obtain proper appellate review. . . So I hope you have not




                                                 15
    Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 21 of 40




cleared your schedule to work on this matter, because, as Chevron knows, I will not be

producing documents until my due process rights are respected.” Civ. Dkt. 2173-1.

       5.      Contempt Findings, Coercive Fines, and June 11, 2019 Passport Order

               Chevron moved to hold Donziger in contempt for, among other things, failing to

comply with the Protocol. See Civ. Dkts. 1968, 2089, 2112, 2175. On May 23, 2019, Judge

Kaplan found Donziger in civil contempt for, among other things: (1) Donziger’s failure to

comply with paragraph four of the Protocol, i.e., Donziger’s failure to provide a sworn list of his

electronic devices and all accounts; (2) Donziger’s violation of paragraph one of the RICO

Judgment by his failure to transfer to Chevron his contractual right to a contingent fee traceable

to the Ecuadorian judgment; (3) his violation of paragraph five of the RICO Judgment by

assigning a portion of his putative contingent fee interest in the Ecuadorian judgment in

exchange for personal services; and (4) Donziger’s violation of paragraph one of the RICO

Judgment provision by virtue of his profiting in the amount of $666, 476.34 from the sale of

interests in the Ecuadorian judgment. Civ. Dkt. 2209 at 69-70. On May 27, 2019, Donziger filed

a notice of appeal of the May 23 decision holding him in contempt. Civ. Dkt. 2211. On May 29,

2019, Judge Kaplan found Donziger in civil contempt for his failure to comply with paragraph

five of the Protocol, i.e., Donziger’s failure to surrender his devices to the Neutral Forensic

Expert on May 18, 2019 at directed. Civ. Dkt. 2219 (as corrected on June 4, 2019, Civ. Dkt.

2222). Donziger did not notice an appeal of this May 29, 2019 contempt finding.

               With respect to Donziger’s failure to comply with paragraphs four and five of the

Protocol, Judge Kaplan imposed escalating coercive fines. See Civ. Dkts. 2209, 2222. At a June

10, 2019 status conference to address the issue of Donziger’s compliance with the Protocol,

Donziger stated that all his assets were frozen and he lacked the means to pay any of the fines.




                                                 16
   Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 22 of 40




See Civ. Dkt. 2352 at 14-15. While conceding that he had not complied with paragraph five of

the Protocol, Donziger indicated he took steps in bring himself into compliance with paragraph

four. Id. at 4-5, 6-8. However, Donziger declined to take the witness stand to substantiate his

claims of compliance. See id. at 5-7. Because Chevron raised the issue of Judge Kaplan issuing

an order directing Donziger to surrender his passport as an additional measure to coerce

compliance, Donziger stated that “I will voluntarily surrender my passport until I can deal with it

at the Second Circuit. But I just don’t believe that would be an appropriate move.” Id. at 16.

Judge Kaplan then again made Donziger aware of his obligation to comply with court orders

absent a stay: “You have the ability to get yourself out of whatever box you’re in by complying

with my orders. And the United States Supreme Court says, absent a stay, you have an

obligation to do that, and if you do not discharge that obligation, you do it at your own risk. And

that’s been clear to you for a very long time. And you disregard order after order.” Id. at 16-17.

When Donziger again raised his First Amendment argument, Judge Kaplan informed him:

               I’ve hear that record played many times before. Now, let’s end it.
               I’m not going to listen to it anymore. You’ve been fully heard on it.
               You have briefed it. I have issued an opinion on it. You appealed
               from that opinion. You filed a brief in the Second Circuit. It hasn’t
               been calendared for argument. You never sought a stay of it. There
               it is. You’re welcome to go on to the Second Circuit and see what
               happens. But you take your chances in doing so.

Id. at 18-19. At the end of the conference Judge Kaplan stated:

               Look, Mr. Donziger, just so it’s entirely clear, these coercive fines
               that I have imposed I have made clear will evaporate if, as, and when
               you are in full compliance. They will be gone. I’m not sure I had
               to do that, but I have made that commitment. But every day that
               goes by – and indeed your statements here suggest to me that they’re
               a waste of time and that if these orders are to be enforced it’s going
               to take more than I’ve done up to now. Now, you would be well
               advised, so far as paragraph 4 is concerned, to work out your
               problems with Chevron and take care of at least part of it, which you
               don’t seem to be as upset about as the rest. And you did manage to



                                                17
    Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 23 of 40




               finally comply with an order that’s been outstanding for five years
               in respect of the assignment. We may come to a very hard place on
               paragraph 5 for you. But that’s where we are. And I’m being totally
               straight with you.

Id. at 20.

               On June 11, 2019, Judge Kaplan issued an Order directing Donziger to surrender

his passport to the Clerk of the Court by June 12, 2019 at 4 p.m., as an additional coercive step to

cause Donziger to fully comply with the Protocol. Civ. Dkt. 2232. On June 12, 2019, Donziger

filed with the District Court an “Emergency Motion to Stay Fines and Sanctions Pending Appeal

or in the Alternative for an Administrative Stay.” Civ. Dkt. 2234. In that motion, among other

things, Donziger stated “I am not able to comply with the Court’s deadline of 4 p.m. today in the

Passport Order on account of this pending motion for emergency relief and the severe and

irreparable harm as articulated in this motion.” Id. at 15 n.6 Donziger complained that the

passport order “is thoroughly unfounded” and complained that the order targeted “a fundamental

aspect of personal liberty protected by the Due Process clause of the Constitution.” Civ. Dkt.

2234 at 10-11. Donziger requested that the District Court

               stay all fines and coercive orders to allow for resolution of the
               instant motion and grant the motion to stay all of its coercive fines
               and sanctions pending my current appeal and any forthcoming
               appeal of Dkts. 2219 [May 29 order finding Donziger in contempt
               of paragraph five of the Protocol] and/or 2232 [June 11 passport
               order]. In the alternative, if the Court is unwilling to issue the full
               stay, undersigned requests that the Court administratively stay all
               fines and coercive orders until the Second Circuit is able to resolve
               a forthcoming emergency motion to stay under Rule 8 of the Federal
               Rules of Appellate Procedure.

Id. at 15.

               On June 25, 2019, Donziger filed a brief in further support of his motion for an

emergency stay pending appeal. With respect to his admitted continuing noncompliance with




                                                 18
    Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 24 of 40




paragraph five of the Protocol (surrender of his devices for imaging), Donziger proposed “an

alternative that I believe would respect the wishes of the Court and protect any claimed Chevron

interest, while also addressing the threat of irreparable harm I face during the pending appeal.”

Dkt. 2250 at 1. Specifically, “[t]o protect against the irreparable harm of disclosure of

information for which I am claiming protection in my pending appeal,” Donziger proposed “to

submit my devices to a neutral forensic expert for imaging so long as the expert is directed not to

allow any access to the images by anyone until the appeal is decided.” Id. at 3-4. Donziger

stated: “I have committed to complying with this Court’s orders even in violation of my

constitutional rights and the rights of others if I am unable to obtain relief on appeal—and today

I proposed a fixed mechanism of imaging my devices and holding those image[s] pending appeal

to further illustrate that commitment.” Id. at 6.

               On June 28, 2019, Judge Kaplan suspended further accumulation of the coercive

fines for Donziger’s failure to comply with the Protocol. See Civ. Dkt. 2252. On July 2, 2019,

Judge Kaplan granted Donziger’s emergency motion for a stay pending appeal of the specific

provisions of the Protocol that required or permitted disclosure to Chevron of information

obtained from Donziger. Civ. Dkt. 2254. However, Judge Kaplan specifically conditioned that

stay on Donziger filing his appellate brief to support his appeal from the May 23 contempt

findings no later than July 31, 2019 and any reply brief no later than 14 days after the filing of

Chevron’s brief. Id. at 3. Judge Kaplan denied the stay with respect to paragraph four and

paragraph five of the Protocol, and expressly directed Donziger to comply with those Protocol

provisions and to “surrender his passport(s) to the Clerk as previously directed.” Id. at 4. In

other words, Judge Kaplan took Donziger up on his June 25 offer to surrender his devices to a

neutral forensic expert for imaging—as directed by paragraph five of the Protocol—and ordered




                                                    19
     Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 25 of 40




that no information from the devices would be disclosed to Chevron so long as Donziger filed his

appellate brief no later than July 31, 2019 and his reply brief two weeks after Chevron’s

appellate brief.

               Donziger did not meet the condition specified by the District Court on July 2,

2019. Not only did Donziger not file his appellate brief by July 31, he never even asked the

District Court for additional time to fulfill that condition if he deemed such additional time

necessary to file his appellate brief. Moreover, Donziger did not produce his devices to the

Neutral Forensic Expert for imaging and Donziger did not surrender his passport to the Clerk of

the Court as directed. Donziger also did not seek a stay from the Second Circuit at any point

during the post-judgment proceedings. To this day, Donziger remains in noncompliance with the

May 17, July 23 and October 18 discovery orders, as well as paragraph five of the Protocol

order, and none of those orders have been stayed or modified.

               On September 6, 2019, Donziger filed his Second Circuit brief appealing the May

23, 2019 civil contempt findings. See 2d Cir. No. 19-1584, Dkt. 48. Notably, Donziger’s brief

did not contest Judge Kaplan’s civil contempt findings regarding his disobedience of paragraphs

four and five of the Protocol, which forms the basis of Counts One through Three. Id. at 8

(“Statement of the Issues”). Nor did Donziger contest the civil contempt finding for disobeying

paragraph five of the RICO Judgment by assigning a portion of his personal interest in the

fraudulently procured Ecuadorian Judgment to a performance coach in exchange for personal

services, which forms the basis of Count Six. Id.

B.     The Criminal Contempt Charges and First Pretrial Motion to Dismiss the Charges

               On July 31, 2019, Judge Kaplan issued an order directing Defendant Steven

Donziger to show cause why he should not be held in criminal contempt of court, in violation of




                                                 20
    Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 26 of 40




18 U.S.C. § 401(3), citing six separate counts of criminal contempt. Dkt. 1. The Order to Show

Cause was made returnable before this Court. Id. Counts One through Three charge Donziger

with criminal contempt as follows: (1) from March 8, 2019 through May 28, 2019, Donziger’s

willful failure to provide a list of his electronic devices, messaging accounts and document

management accounts as directed by paragraph four of the Protocol; (2) from March 18, 2019

through at least May 28, 2019, Donziger’s willful failure to surrender his electronic devices for

imaging as directed by paragraph five of the Protocol; and (3) from June 12, 2019 through at

least July 31, 2019, Donziger’s willful failure to surrender his passports as directed by the

District Court’s June 11, 2019 order. Dkt. 1.

               At a January 6, 2020 conference, the parties agreed on a schedule for pretrial

motions. See Dkt. 52 (Jan. 6, 2020 Tr.) at 19-20. Following defense requests to adjust the

pretrial motion schedule (see Dkts. 55, 58), the defendant moved on February 27, 2020 for,

among other things, dismissal of the criminal contempt charges. Dkt. 60. With respect to

Counts One through Three, Donziger argued that: Judge Kaplan “[i]mproperly [i]nvoked the

[p]ower of [c]riminal [c]ontempt;” Donziger’s conduct was “not a contumacious flouting of the

Court’s authority, but rather constituted persistent, ethically-grounded and strenuous advocacy;”

and Donziger’s conduct was “not ‘willful’ and does not constitute reckless disregard of Judge

Kaplan’s orders” because the facts are somehow “in contrast to the usual circumstances in which

criminal punishments have been imposed and upheld by Courts in this Circuit, where the

contemnors failed to testify before a grand jury or refused to comply with a subpoena. . .” See

Dkt. 60 at 24-26.

               With respect to Donziger’s admitted failure to comply with paragraphs four and

five of the Protocol, Donziger argued that he “resisted [the Protocol] in good faith, the basis for




                                                 21
    Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 27 of 40




which is the subject of a pending appeal in the Court of Appeals.” Id. at 33. Donziger asserted

that he should not be subject to criminal contempt because he told Judge Kaplan that “he would

voluntarily accept civil contempt as to some of his positions in order to ensure his right to appeal

to the Court of Appeals.” Id. at 27. The defense also pointed to caselaw for the position that to

guard against “intemperate use” of the contempt power, only “[t]he least possible power

adequate to the end proposed” should be used in contempt cases. See id. at 5 (citing Young v.

United States ex rel. Vuitton, 481 U.S. 787, 801 (1987) (quotations omitted).

               On May 7, 2020, the Court denied the Defendant’s motion to dismiss the criminal

contempt charges. Dkt. 68 at 1. The Court ruled:

               Many of Mr. Donziger’s arguments can only be resolved at trial on
               a more fully developed factual record. In particular, Mr. Donziger
               argues that (1) he lacked the intent needed to support a contempt
               conviction, (2) at least one of the orders he allegedly violated was
               ambiguous, and (3) he would have suffered irreparable harm if he
               complied with orders requiring disclosure of constitutionally
               protected or privileged information. (See Def. Mot. at 25-26, 28,
               30.) These arguments all involve fact questions the Court cannot
               resolve at this juncture and are thus not grounds for dismissal. See
               e.g., United States v. Cutler, 815 F. Supp. 599, 610 (E.D.N.Y. 1993)
               (“[W]hether these . . .statements really were the result of defendant’s
               willful violation of a clear and definite order is a question of fact
               that must await a trial on the merits.”).

Dkt. 68 at 20-21. As for the defendant’s argument that his conduct with respect to Counts One

through Three was not “contumacious flouting of the Court’s authority” but “constituted

persistent, ethically-grounded and strenuous advocacy,” Dkt. 60 at 24, the Court determined:

               Mr. Donziger is mistaken in suggesting that McConnell condones
               “ethically-grounded” defiance of court orders. . . Criminal contempt
               jurisprudence has no safe harbor for conscientious objectors. Indeed,
               the law is clear that “a party may not challenge a court’s order by
               violating it” -- instead, “he must move to vacate or modify the order,
               or seek relief [in the Court of Appeals].” United States v. Cutler, 58
               F.3d 825, 832 (2d Cir. 1995). Accordingly, McConnell does not
               provide any grounds for dismissing the charges against Mr.
               Donziger.


                                                 22
     Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 28 of 40




Dkt. 68 at 23-24. As for the defense contention that contempt charges were “intemperate” or

otherwise excessive or unwarranted, the Court found as follows:

                From the facts set forth in the parties’ papers, however, it appears
                that Mr. Donziger left Judge Kaplan with no real option other than
                criminal charges. Mr. Donziger is alleged to have repeatedly defied
                court orders, openly invited civil contempt, and refused to budge
                even when faced with coercive sanctions. That course of conduct
                gives “no basis for thinking that more orders, warnings, or threats
                would have produced improvement.” In re Holloway, 995 F.2d
                1080, 1087 (D.C. Cir. 1993); see also In re Levine, 27 F.3d 594, 595
                (D.C. Cir. 1994) (“When the presiding judge makes serious and
                repeated efforts to require a lawyer to abide by the judge’s orders, it
                is difficult to discern ‘what lesser remedy [the judge] could have
                reasonably employed.’” (quoting Holloway, 995 F.2d at 1087)). The
                Court therefore disagrees that contempt charges were excessive or
                unwarranted under the circumstances alleged.

Id. at 22-23.

C.     The Instant Defense Motion to Dismiss

                On December 16, 2020, the defendant filed the instant motion to dismiss Counts

One, Two and Three of the July 31, 2019 Order to Show Cause. Dkt. 225. Donziger contends

that each of these criminal contempt charges arise from his “failure to comply with Chevron’s

April 16, 2018 Production and Information Requests,” and that a “party who is willing to risk

civil contempt to seek appellate review of a production order—an order compelling affirmative,

irreversible disclosure—cannot be held in criminal contempt pending that appellate review.”

Dkt. 225-1 at 3.

                In support of this novel legal argument, he argues: (a) “[p]roduction orders

compel affirmative, irreversible acts” and are somehow “unique under law” (id. at 3-5); (b)

“[t]hose who risk contempt to seek appellate relief risk only civil contempt for the purposes of

appeal and while the appeal is pending” (id. at 5-9); (c) the filing of criminal contempt charges

while Donziger had filed an appeal from the May 23, 2019 civil contempt order was



                                                  23
     Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 29 of 40




impermissible because Donziger had previously “sought appeal at every opportunity”, had

“feared the consequences of disclosure” and had “expressed willingness to risk contempt” (id. at

9-11); and (d) Counts One, Two and Three should be dismissed due to alleged “pretextual

justifications” for Money Judgment discovery and because Donziger contended that the RICO

Judgment did not prohibit “litigation financing based on others’ interests in the Ecuador

Judgment.” (id. at 11-14). The defendant also contends—just as he did in his February 26, 2020

motion to dismiss—that the District Court “fail[ed] to exercise appropriate, and compulsory

restraint” with respect to the filing of criminal charges of contempt for Counts One through

Three (id. at 14).

                                         ARGUMENT

I.     DONZIGER’S RENEWED MOTION TO DISMISS SHOULD BE DENIED

A.     A Party’s Continuing Refusal to Obey a District Court Order That Has Not Been
       Stayed, Modified or Vacated, Subjects That Party to Criminal Contempt Regardless
       of Whether Appellate Review of the Order is Pending

               As a preliminary matter, the defendant’s argument that “a party who is willing to

risk civil contempt to seek appellate review of a production order cannot be held in criminal

contempt pending appellate review” is directly contradicted by U.S. Supreme Court and Second

Circuit caselaw. That is why Donziger’s self-created purported “rule of law,” as Donziger

himself concedes, “has never been stated” by any court. Dkt. 225-1 at 2.

               To the contrary, the Supreme Court has stated:

               We begin with the basic proposition that all orders and judgments
               of courts must be complied with promptly. If a person to whom a
               court directs an order believes that order is incorrect the remedy is
               to appeal, but, absent a stay he must comply promptly with the order
               pending appeal. Persons who make private determinations of the
               law and refuse to obey an order generally risk criminal contempt
               even if the order is ultimately ruled incorrect.




                                                24
    Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 30 of 40




Maness v. Meyers, 419 U.S. 449, 458 (1975). Indeed, “an order issued by a court with

jurisdiction over the subject matter and person must be obeyed by the parties until it is reversed

by orderly and proper proceedings.” United States v. United Mine Workers, 330 U.S. 258, 293

(1947). “The remedy of the party witness wishing to appeal is to refuse to answer and subject

himself to criminal contempt; that of the non-party witness is to refuse to answer and subject

himself to civil or criminal contempt.” Nat’l Super Spuds, Inc. v. N.Y. Mercantile Exch., 591

F.2d 174, 177 (2d Cir. 1979) (quoting Kaufman v. Edelstein, 539 F.2d 811, 813-14 (2d Cir.

1976)).

               “Common sense would recognize that conduct can amount to both civil and

criminal contempt. The same acts may justify a court in resorting to coercive and to punitive

measures.” United Mine Workers, 330 U.S. at 298-99. When a party to an action refuses to

comply with a production order, “the choice of sanctions--civil or criminal--is vested in the

discretion of the District Court.” Dinler v. City of N.Y. (In re City of N.Y.), 607 F.3d 923, 934

(2d Cir. 2010). Courts “may impose criminal contempt sanctions, or civil contempt sanctions, or

both” in response to a party’s willful refusal to obey a court order “and the contemnor has the

power to end his contumacy,” and “the determination of the appropriate response is committed

largely to the court’s discretion.” In re Weiss, 703 F.2d 653, 664 (2d Cir. 1983). This is true

because criminal contempt serves to vindicate the authority of the court and to punish

“retrospectively for a ‘completed act of disobedience.’” See Int’l Union v. Bagwell, 512 U.S.

821, 828-29 (1994) (citing Gompers v. Bucks Stove & Range Co., 221 U.S. 418, 442-43 (1911));

Shillitani v. United States, 384 U.S. 364, 368-70 (1966). Civil contempt, on the other hand, is

remedial rather than punitive, intended to coerce future compliance with a court order. Id. A civil




                                                 25
    Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 31 of 40




contempt contemnor thus “carries the key[] of his prison in his own pocket,” while a criminal

contempt contemnor has, in effect, thrown away that key. Id.

               “[A] party may not challenge a district court’s order by violating it. Instead, he

must move to vacate or modify the order, or seek relief in [the Second Circuit]. If he fails to do

either, ignores the order, and is held in contempt, he may not challenge the order unless it was

transparently invalid or exceeded the district court’s jurisdiction.” Cutler, 58 F.3d at 832.

Further, “it is equally well established that an order that is set aside on appeal may give rise to a

charge of criminal contempt.” United States v. Crawford (In re Criminal Contempt Proceedings

Against Crawford), 329 F.3d 131, 138-39 (2d Cir. 2003) (citing United Mine Workers, 330 U.S.

at 294-95). “Consequently, the fact that an order might have been subject to reversal is not a

defense to a criminal contempt charge.” Id. (citing Maness, 419 U.S. at 458-59).

         1.    Production Orders Are Not “Unique” Under the Law

               To get around the well-settled law regarding the risk of criminal contempt for a

party’s disobedience of court orders that have not been stayed, modified or vacated, Donziger

argues that production orders are somehow “unique under law” and are subject to an exception

for purposes of criminal contempt because they compel “affirmative, irreversible acts,” citing to

Alexander v. United States, 201 U.S. 117 (1904); Cobbledick v. United States, 309 U.S. 323

(1940); United States v. Ryan, 402 U.S. 530 (1971); and Maness v. Meyers, 419 U.S. 449 (1975).

Dkt. 225-1 at 3-5; id. at 5 (“Alexander-Cobbledick-Ryan-Maness stand for the proposition that

production orders are unique — they compel affirmative, irreversible acts.”). The defense is

wrong.

               Alexander held only that a discovery order directing witnesses “to answer the

questions put to them and to produce the books, papers and documents requested” is not a “final




                                                  26
    Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 32 of 40




decision,” and that appellate jurisdiction should only attach if a contempt order issues. 201 U.S.

at 121. Alexander does not limit a court’s ability to address non-compliance with civil contempt

sanctions. Rather, the Supreme Court explained that an appealable order would only obtain if:

               . . . the witnesses refuse to comply with [the order] and the court
               then exercises its authority either to punish them or to coerce them
               into compliance that will give rise to another case or cases to which
               the witnesses will be parties on the one hand and the Government,
               as a sovereign vindicating the dignity and authority of one of its
               courts, will be a party on the other hand.

Id. at 122 (citation omitted) (emphasis added). This language does not restrict a court’s response

to disobedience of a discovery production order to “civil contempt, and civil contempt only” as

asserted by the defense. Nor does Cobbledick distinguish between civil and criminal contempt in

extending the principle in Alexander to a witness directed to appear and produce documents

before a grand jury, noting that appellate jurisdiction would only lie “until the witness chooses to

disobey and is committed for contempt.” Cobbledick, 309 U.S. at 328.

               There is nothing “unique” about orders to provide information that somehow

permits a litigant who willfully disobeys those court orders to avoid a criminal contempt

sanction. See, e.g., Nilva v. United States, 352 U.S. 385, 395-96 (1957) (affirming criminal

contempt conviction for petitioner’s willful disobedience of subpoena requiring production of

corporate records); United States v. Remini, 967 F.2d 754, 755-56 (2d Cir. 1992) (affirming

criminal contempt conviction where witness persisted in refusing to answer questions proffered

to him following the district court’s rejection of his motion to quash trial subpoena).

               In Remini, for example, the Second Circuit affirmed a criminal contempt

conviction for a defendant’s refusal to testify at a trial. 967 F.2d at 757-59. Specifically, the

Circuit affirmed the District Court’s refusal to permit the defendant to present evidence that

would show that he “believed in good faith that he was complying with the contempt statute and



                                                 27
    Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 33 of 40




had intended to demonstrate that on appeal” because the District Court properly concluded that

the evidence was “irrelevant because whether [defendant] intended to violate the statute is

immaterial, if he intended knowingly and consciously to violate” the District Court’s order. Id at

756. The Second Circuit likewise noted that “counsel argued [during the summation at the

criminal contempt trial] that [the defendant] had appealed to the court of appeals from [the

Court’s] order to [defendant] to answer questions, although [the District Court] had already

ruled that whether a notice of appeal had been filed was irrelevant. An objection followed and

the court properly sustained it.” Id. at 759 (emphasis added). The objection was properly

sustained because a notice of appeal from the underlying order to testify neither stays a court’s

order that remains in full force and effect nor insulates a defendant from criminal contempt

charges.

               The defense contends that because “production orders” present an “unringable

bell,” a party may refuse to comply with any such production order in order to obtain a contempt

adjudication, and that pending the appeal of such an order, courts may impose sanctions of “civil

contempt, and civil contempt only.” Dkt. 225-1 at 5; see id. at 7. This is not the law. As noted

above, “[t]he same acts may justify a court in resorting to coercive and to punitive measures.”

United Mine Workers, 330 U.S. at 298-99; see supra Section I.A. (citing Dinler, 607 F.3d at

934; In re Weiss, 703 F.2d at 664).

               The defense also cites to In re Williams, 509 F.2d 949, 960 (2d Cir. 1975) in

arguing that disobeying a production order to obtain appellate review cannot support criminal

contempt sanctions because otherwise the Alexander-Cobbledick-Ryan-Maness cases would be

“endorsing a criminal course of conduct” that rises to the level of obstruction of and an imminent

threat to the administration of justice. See Dkt. 225-1 at 7-8. But Williams is plainly inapposite,




                                                28
    Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 34 of 40




as that case concerns a conviction of summary contempt under 18 U.S.C. § 401(1), which

expressly requires contemptuous misbehavior in the presence of the court “or so near thereto as

to obstruct the administration of justice.” 18 U.S.C. § 401(1); see also United States v. Marshall,

371 F.3d 42, 46 (2d Cir. 2004) (“the requisites for summary punishment of contempt [under 18

U.S.C. § 401(1)] are (1) contemptuous misbehavior, (2) committed in the actual presence of the

court, (3) which obstructs the administration of justice.”) (citation omitted). This case charges

criminal contempt under 18 U.S.C. §401(3)—not § 401(1).

               What the defendant chooses to ignore is that the Alexander line of cases he cites

puts to a prospective contemnor the choice of risking civil and/or criminal contempt sanctions

prior to obtaining appellate review—in the court’s discretion—against the consequences of failing

to comply with a court’s order. Willful failure to comply with a court’s order exposes a person to

criminal contempt: “A court of the United States shall have power to punish by fine or

imprisonment, or both, at its discretion, such contempt of its authority, and none other as—. . . (3)

Disobedience or resistance to its lawful writ, process, order, rule, decree, or command.” 18 U.S.C.

§ 401(3); see United States v. Cutler, 58 F.3d 825, 837 (criminal contempt requires a specific intent

to consciously disobey or disregard a reasonably specific order of the court). That is why

Donziger’s self-created purported “rule of law”—i.e., that a party who chooses to violate a court

order and “risk contempt to seek appellate relief risk[s] only civil contempt for the purposes of

appeal and while the appeal is pending”—has “never been stated.” Dkt. 225-1 at 5; see also Dkt.

117 at 10-11 (Special Prosecutor’s brief in further support of motion in limine arguing that

Donziger’s contentions about the “disobedience and contempt path” does not preclude criminal

contempt charges).




                                                 29
     Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 35 of 40




B.      Donziger Did Not “Seek Appeal at Every Opportunity”

               Even if Donziger’s self-created purported “rule of law”—i.e., that he cannot be

held in criminal contempt during the pendency of his appeal from the civil contempt ruling—had

any merit, Donziger is wrong on the underlying facts that he claims give that purported “rule of

law” viability in this case. Donziger contends that (1) “at every moment from which appellate

relief could theoretically be sought, Mr. Donziger sought it” and (2) his appeal from the May 23,

2019 civil contempt findings “challenged the Forensic Protocol” underlying Counts One and

Two. Dkt. 225-1 at 11. The evidence at trial will demonstrate that these factual contentions are

not true.

               First, the evidence at trial will be that Donziger did not seek appellate relief from

the various orders at issue “at every moment from which appellate relief could theoretically be

sought.” For example, while Donziger has had an appeal pending from Judge Kaplan’s denial of

his motion seeking a protective order of discovery and his motion to dismiss Chevron’s March

19, 2018 contempt motion, the evidence at trial will be that Donziger strategically chose not to

seek a stay of the discovery and post-judgment proceedings in the Second Circuit during the

pendency of that appeal.

               Specifically, after Judge Kaplan denied Donziger’s August 13, 2018 motion for a

stay of all discovery pending his appeal—i.e., both the Money Judgment Discovery and

Paragraph 5 Compliance Discovery—Donziger never took the issue up with the Circuit. Judge

Kaplan made this fact clear to Donziger during a January 8, 2019 status conference and again at

a June 10, 2019 status conference. Civ. Dkt. 2149 at 13-14 (“I know you have an appeal pending

in the Second Circuit. I know their brief is due sometime in March. That’s the way it goes. You

don’t have a stay.”); Civ. Dkt. at 2352 at 16-17 (“You have the ability to get yourself out of




                                                 30
     Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 36 of 40




whatever box you’re in by complying with my orders. And the Supreme Court says, absent a

stay, you have an obligation to do that, and if you do not discharge that obligation, you do it at

your own risk.”). Donziger sought no stay of discovery with the Circuit even after Judge Kaplan

found on October 18, 2018 that Donziger’s failure to produce a privilege log waived any

privilege claim he might have to responsive documents over which he might otherwise have

claimed privilege. Thus, Donziger did not seek appellate relief “at every moment from which

appellate relief could theoretically be sought.”4




 4
      Moreover, to the extent Donziger makes the argument that the March 5, 2019 Protocol
 would somehow be moot if he wins his pending appeal challenging Judge Kaplan’s May 23,
 2019 contempt ruling based on his litigation finance efforts that formed the basis of Chevron’s
 March 19, 2018 contempt motion and the Paragraph 5 Compliance Discovery orders, he is
 wrong. There was another independent basis for post-judgment discovery—enforcement of the
 Money Judgment. Discovery relating to the Money Judgment—full compliance of which
 Judge Kaplan directed in May 17, 2018—is in no way impacted by Donziger’s appeal from
 Judge Kaplan’s May 23, 2019 contempt decision, and Donziger sought no stay from the
 Second Circuit of that discovery. Donziger remains in violation of the production orders
 regarding Money Judgment Discovery, and the Protocol was meant to address Donziger’s
 continuing refusal to produce information responsive to both the Money Judgment Discovery
 and Paragraph 5 Compliance Discovery.

         Faced with the undeniable fact that the defendant’s intentional disobedience of the May
 17, 2018 order directing full compliance with the Money Judgment Discovery requests is fatal
 to his claim that the only discovery at issue in the post-judgment proceedings was about
 Donziger’s efforts to sell interests in the Ecuadorian judgment to finance litigation efforts,
 Donziger argues that Judge Kaplan’s order directing compliance with Money Judgment
 Discovery was “pretextual.” Dkt. 225-1 at 11-14. According to the defendant, discovery “was
 never . . . about enforcing Chevron’s outstanding $813,602.71 Judgment.” Id. at 12. Not only
 is this false, but his claim about the order being “pretextual” is irrelevant in the contempt
 context. Judge Kaplan issued a clear and unambiguous order directing discovery on the Money
 Judgment Discovery requests. Donziger violated it and continues to violate it to this day. That
 is all that is necessary for a civil or criminal contempt sanction, or both.




                                                    31
   Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 37 of 40




               Second, the evidence at trial will be that Donziger never pursued the available

appellate option of a mandamus petition after Judge Kaplan directed Donziger to turn over: (a)

what Donziger claimed was First Amendment-protected information; and (b) what Donziger

claimed was confidential and privileged information after Judge Kaplan found that Donziger had

waived or forfeited any privilege claim to responsive information that otherwise might have

applied because of Donziger’s failure to produce a privilege log pursuant to Fed. R. Civ. P.

26(b)(5) and S.D.N.Y. Civ. R. 26.2. Donziger had the ability to seek a writ of mandamus and a

stay while any such mandamus petition was pending to challenge orders Donziger believed

required surrender of privileged or constitutionally-protected information and would cause

irreparable harm. See Pac. Union Conference of Seventh-Day Adventists v. Marshall, 434 U.S.

1305, 1307 (1977) (“While discovery orders are not themselves appealable, in extraordinary

circumstances interlocutory review of them may be had by way of mandamus.”); Shovah v.

Roman Catholic Diocese of Albany (In re Roman Catholic Diocese of Albany), 745 F.3d 30, 36

(2d Cir. 2014) (granting writ of mandamus to resolve important questions concerning personal

jurisdiction as applied to religious and charitable organizations under circumstances where the

district court had issued an expansive discovery order that “implicate[d] significant

confidentiality interests” for those organizations); Dinler, 607 F.3d at 934 (concluding that

petition for writ of mandamus was appropriate where party subject to order of disclosure could

not defy court order under circumstances where that party “does not know whether the District

Court would punish its disobedience with an appealable criminal sanction or an ‘onerously

coercive civil contempt sanction with no means of review until the perhaps far distant day of

final judgment’”); United States v. Victoria-21, 3 F.3d 571, 575 (2d Cir. 1993) (discovery orders

compelling production of privileged documents are appropriate for mandamus review). Despite




                                                32
    Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 38 of 40




Donziger’s claims that Judge Kaplan’s May 17, 2018, July 23, 2018, October 18, 2018 discovery

orders and the March 5, 2019 Protocol would have required him to disclose constitutionally

protected or privileged information that would have caused him irreparable injury if disclosed,

Donziger chose not to seek a mandamus (or even a stay) from the Circuit.

               Third, when Judge Kaplan found Donziger in civil contempt on May 23, 2019 and

May 29, 2019 on numerous separate grounds—including his failure to comply with paragraph

four and paragraph five of the Protocol, the evidence at trial will be that Donziger did not

challenge on appeal the contempt findings regarding his disobedience of paragraphs four and

five of the Protocol. Thus, even assuming arguendo that Donziger is correct that he cannot be

charged with criminal contempt during the pendency of a civil contempt appeal because

Donziger made clear he was willing to risk contempt to obtain appellate review of the order at

issue, Donziger’s argument necessarily fails because he never challenged the contempt findings

regarding paragraph four and five of the March 5, 2019 Protocol order in his appeal.

Specifically, in his September 9, 2019 appellate brief from the civil contempt findings, Donziger

did not challenge the civil contempt findings for: (a) his failure to provide a list of his devices

and accounts to the Neutral Forensic Expert as required by paragraph four of the Protocol; and

(b) his failure to provide his devices to the Neutral Forensic Expert for imaging as required by

paragraph five of the Protocol. See 2d Cir. No. 19-1584, Dkt. 48. It is well established that

“arguments not made in an appellant’s opening brief are waived.” JP Morgan Chase Bank v.

Altos Hornos de Mex., S.A. de C.V., 412 F.3d 418, 428 (2d Cir. 2005). Donziger’s after-the-fact

argument that his appeal from the May 23, 2019 contempt ruling “challenged the Forensic




                                                  33
     Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 39 of 40




Protocol, in as much as it challenged the entire discovery process” cannot erase what he wrote in

his appellate brief about what the issues were on appeal. 5

               Fourth, the evidence at trial will be that when Judge Kaplan took Donziger up on

his June 25, 20218 “proposal” to have his devices imaged by a neutral forensic expert if the

expert is directed not to allow any access to images while his appeal is decided, Donziger

decided not to agree to his own proposal. See Civ. Dkt. 2250 at 1, 3-4. Specifically, on July 2,

2019, Judge Kaplan agreed to stay the portion of the Protocol that provided for disclosure of

information to Chevron so long as Donziger filed his appellate brief from the contempt findings

by July 31 and his reply brief no later than 14 days after Chevron’s brief. Civ. Dkt. 2254 at 3.

Donziger ignored that opportunity to avoid disclosure of the purportedly privileged and

confidential information from his devices while his appeal was pending—never even asking

Judge Kaplan to amend the condition and allow him more time to file his appellate brief. Thus,

Donziger’s argument that criminal contempt charges are not warranted for his violation of

paragraph five of the Protocol rings hollow.

               Fifth, with respect to Count Three (disobedience of the June 11, 2019 passport

order), the evidence at trial will be that despite Donziger’s claim that he planned to seek an

emergency stay in the Circuit of the coercive fines and sanctions while his appeal from the

contempt findings was pending, Donziger never did so. See Civ. Dkt. 2234 at 15 (seeking a stay

from the district court of all coercive fines and sanctions “until the Second Circuit is able to


 5
       Donziger’s appellate brief stated that there were only two issues on appeal from the May
 23, 2019 contempt findings: (1) whether Judge Kaplan’s civil contempt finding for Donziger’s
 participation in litigation financing efforts and payment of his fees out of that finding was
 based on an unclear and unambiguous order and thus an abuse of discretion; and (2) whether
 Judge Kaplan’s “subsequent modification and expansion of the injunctive relief” granted in the
 March 4, 2014 RICO Judgment was an “abuse of discretion and a violation of the mandate rule
 of the law of the case doctrine.” 2d Cir. No. 19-1584, Dkt. 48 at 8.


                                                 34
   Case 1:11-cv-00691-LAK-RWL Document 2598 Filed 01/04/21 Page 40 of 40




resolve a forthcoming emergency motion to stay under Rule 8 of the Federal Rules of Appellate

Procedure”). Indeed, Donziger never challenged on appeal the June 11, 2019 passport order that

he willfully disobeyed. Donziger’s argument for dismissal of Count Three therefore fails.

                                       CONCLUSION

              Because the defendant is wrong on the law and what the factual record will be at

trial, the defendant’s motion to dismiss Counts One, Two and Three should be denied.



Dated: January 4, 2021
New York, New York
                                                           Respectfully submitted,

                                                           s/     Rita M. Glavin
                                                            Rita M. Glavin
                                                            Brian P. Maloney
                                                            Sareen K. Armani
                                                           Special Prosecutors on behalf of the
                                                           United States

                                                                Seward & Kissel LLP
                                                                One Battery Park Plaza
                                                                New York, New York 10004
                                                                Tel: (212) 574-1448
                                                                Fax: (212) 480-8421
                                                                glavin@sewkis.com
                                                                maloney@sewkis.com
                                                                armani@sewkis.com




                                              35
